DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is acknowledged that this application is a continuation of application 16/890,446, filed 4 April 2018, now US Patent No 11,347,710 is a continuation of application 15/945,715, filed 4 April 2018, now US Patent No 10,706,035.

Claim Objections
Claims 28, 30, 33 and 39 are objected to because of the following informalities:
Claim 28 recites the limitations "the feedback" in line 2 and “the machine learning model” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 22 provides support for this limitation.
It appears that claim 30 should state “the machine learning model” instead of “a” since claim 28 provides support for the limitation.
Claim 33 recites the limitation "the operations" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 33 depends on claims 32. Claim 32 is directed toward a method and does not contain operations.
Claim 39 recites the limitations "the feedback" in line 2 and “the machine learning model” in line 3.  There is insufficient antecedent basis for these limitations in the claim.  
	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,706,035. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of adjusting based on the feedback is merely using the feedback and if feedback is not utilized then there is no reason to collect it.  Also, it would have been obvious to one of ordinary skill in the art to identify a first timestamp because it is inherent that the timestamp has to be first identified before it is able to be utilized.  It would have been obvious to one of ordinary skill in the art to determine that a number of accesses to a table have occurred before beginning the process of determining whether to unload the table in order to reduce the resources utilized to unload the table by only starting the decision process at the optimum time to gain benefits.


Current Application
US Patent No 10,706,035
21. A system, comprising: 
at least one data processor; and 
at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising: 




determining whether a difference between a current timestamp and the first timestamp satisfies a first time threshold, wherein the first timestamp corresponds to the most recent access to a table; 
comparing, in response to the difference satisfying the first time threshold, a ratio of the difference and a size of the table to a ratio threshold; 
unloading, in response to satisfying the ratio threshold, the table. 
22. The system of claim 21, wherein the operations further comprise: retrieving feedback indicating a second time period between the unloading of the table and a reloading of the table. 

1. A system, comprising: 

at least one data processor; and 

at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising: 

determining that a number of accesses to a table occurring within a first time period has satisfied an access threshold; 

identifying, in response to the determining, a first timestamp indicating a most recent access to the table; 

determining whether a difference between a current timestamp and the first timestamp satisfies a first time threshold; 

comparing, in response to the difference satisfying the first time threshold, a ratio of the difference and a size of the table to a ratio threshold; 

unloading, in response to satisfying the ratio threshold, the table; 

retrieving, in response to the unloading, feedback indicating a second time period between the unloading of the table and a reloading of the table; and 

adjusting, based on the feedback, the first time threshold and/or the ratio threshold.
32. A method, comprising: 




determining whether a difference between a current timestamp and the first timestamp satisfies a first time threshold, wherein the first timestamp corresponds to the most recent access to a table; 
comparing, in response to the difference satisfying the first time threshold, a ratio of the difference and a size of the table to a ratio threshold; 
unloading, in response to satisfying the ratio threshold, the table. 
33. The method of claim 32, wherein the operations further comprise: retrieving feedback indicating a second time period between the unloading of the table and a reloading of the table. 

11. A method, comprising: 

determining that a number of accesses to a table occurring within a first time period has satisfied an access threshold; 

identifying, in response to the determining, a first timestamp indicating a most recent access to the table; 

determining whether a difference between a current timestamp and the first timestamp satisfies a first time threshold; 

comparing, in response to the difference satisfying the first time threshold, a ratio of the difference and a size of the table to a ratio threshold; 

unloading, in response to satisfying the ratio threshold, the table; 

retrieving, in response to the unloading, feedback indicating a second time period between the unloading of the table and a reloading of the table; and 

adjusting, based on the feedback, the first time threshold and/or the ratio threshold.


Claims 21, 25-29, 32 and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11, 13-15 and 20 of U.S. Patent No. 11,347,710.  Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to identify a first timestamp because it is inherent that the timestamp has to be first identified before it is able to be utilized.  Also, it would have been obvious to one of ordinary skill in the art to determine that a number of accesses to a table have occurred before beginning the process of determining whether to unload the table in order to reduce the resources utilized to unload the table by only starting the decision process at the optimum time to gain benefits.

Current Application
US Patent No 11,347,710
21. A system, comprising: 
at least one data processor; and 
at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising: 




determining whether a difference between a current timestamp and the first timestamp satisfies a first time threshold, wherein the first timestamp corresponds to the most recent access to a table; 
comparing, in response to the difference satisfying the first time threshold, a ratio of the difference and a size of the table to a ratio threshold; 
unloading, in response to satisfying the ratio threshold, the table. 

1. A system, comprising: 

at least one data processor; and 

at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising: 

determining that a number of accesses to a table occurring within a first time period has satisfied an access threshold; 

identifying, in response to the determining, a first timestamp indicating a most recent access to the table; 

determining whether a difference between a current timestamp and the first timestamp satisfies a first time threshold; 



comparing, in response to the difference satisfying the first time threshold, a ratio of the difference and a size of the table to a ratio threshold; 

unloading, in response to satisfying the ratio threshold, the table.
22
23
24
25
2
26
3
27
5
28
29
4
32. A method, comprising: 




determining whether a difference between a current timestamp and the first timestamp satisfies a first time threshold, wherein the first timestamp corresponds to the most recent access to a table; 
comparing, in response to the difference satisfying the first time threshold, a ratio of the difference and a size of the table to a ratio threshold; 
unloading, in response to satisfying the ratio threshold, the table. 
33. The method of claim 32, wherein the operations further comprise: retrieving feedback indicating a second time period between the unloading of the table and a reloading of the table. 

11. A method, comprising: 

determining that a number of accesses to a table occurring within a first time period has satisfied an access threshold; 

identifying, in response to the determining, a first timestamp indicating a most recent access to the table; 

determining whether a difference between a current timestamp and the first timestamp satisfies a first time threshold; 

comparing, in response to the difference satisfying the first time threshold, a ratio of the difference and a size of the table to a ratio threshold; 

unloading, in response to satisfying the ratio threshold, the table; 

retrieving, in response to the unloading, feedback indicating a second time period between the unloading of the table and a reloading of the table; and 

adjusting, based on the feedback, the first time threshold and/or the ratio threshold.
33
34
35
36
13
37
14
38
15
40
20 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 rejected under 35 U.S.C. 101 because the claimed invention is directed to mathematical concepts without significantly more. 
Claim(s) 21 recite(s) determining a difference between a current timestamp and a first timestamp satisfies a first time threshold, wherein the first timestamp corresponds to a most recent access to a table; comparing, in response to the difference satisfying the first time threshold, a ratio of the difference and a size of the table to a ratio threshold; and unloading, in response to satisfying the ratio threshold, the table.
The limitations of determining a difference between a current timestamp and a first timestamp satisfies a first time threshold, wherein the first timestamp corresponds to a most recent access to a table and comparing, in response to the difference satisfying the first time threshold, a ratio of the difference and a size of the table to a ratio threshold are directed to mathematical concepts.  The limitations calculate a difference and compare it to a value and then calculate a ratio and compare it to a value.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  The claim recites the additional elements of a data processor, a memory and unloading the table.  The processor and memory are recited at a high-level of generality (i.e., a generic processor executing instructions stored on a memory in order to execute the processes) such that it amounts to more than mere instructions to apply the exception using a generic computer component.  The limitation of unloading the table based in response to the ratio threshold is generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor, a memory and unloading the table amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the use of the judicial exception to a particular technological environment or field of use.  Mere instructions to apply the exception using a generic computer component and generally linking the use of the judicial exception to a particular technological environment or field of use cannot provide an inventive concept.  
The claim is not patent eligible. 
The additional elements of claims 22 and 24-26 are each directed to adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).
Claim 23 is directed to the abstract idea of mathematical concepts.  There are no additional elements.  Therefore, the limitation does not integrate the abstract idea into a practical application or provide an inventive concept.
The additional elements of claims 27-31 are each directed to generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Claim(s) 32 recite(s) determining a difference between a current timestamp and a first timestamp satisfies a first time threshold, wherein the first timestamp corresponds to a most recent access to a table; comparing, in response to the difference satisfying the first time threshold, a ratio of the difference and a size of the table to a ratio threshold; and unloading, in response to satisfying the ratio threshold, the table.
The limitations of determining a difference between a current timestamp and a first timestamp satisfies a first time threshold, wherein the first timestamp corresponds to a most recent access to a table and comparing, in response to the difference satisfying the first time threshold, a ratio of the difference and a size of the table to a ratio threshold are directed to mathematical concepts.  The limitations calculate a difference and compare it to a value and then calculate a ratio and compare it to a value.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  The claim recites the additional element of unloading the table.  The limitation of unloading the table based in response to the ratio threshold is generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of unloading the table amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Generally linking the use of the judicial exception to a particular technological environment or field of use cannot provide an inventive concept.  
The claim is not patent eligible. 
The additional elements of claims 33 and 35-37 are each directed to adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).
Claim 34 is directed to the abstract idea of mathematical concepts.  There are no additional elements.  Therefore, the limitation does not integrate the abstract idea into a practical application or provide an inventive concept.
The additional elements of claims 38 and 39 are each directed to generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Claim(s) 40 recite(s) determining a difference between a current timestamp and a first timestamp satisfies a first time threshold, wherein the first timestamp corresponds to a most recent access to a table; comparing, in response to the difference satisfying the first time threshold, a ratio of the difference and a size of the table to a ratio threshold; and unloading, in response to satisfying the ratio threshold, the table.
The limitations of determining a difference between a current timestamp and a first timestamp satisfies a first time threshold, wherein the first timestamp corresponds to a most recent access to a table and comparing, in response to the difference satisfying the first time threshold, a ratio of the difference and a size of the table to a ratio threshold are directed to mathematical concepts.  The limitations calculate a difference and compare it to a value and then calculate a ratio and compare it to a value.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  The claim recites the additional elements of a medium storing instructions executed by a processor and unloading the table.  The medium storing instructions executed by a processor is recited at a high-level of generality (i.e., a generic processor executing instructions stored on a memory in order to execute the processes) such that it amounts to more than mere instructions to apply the exception using a generic computer component.  The limitation of unloading the table based in response to the ratio threshold is generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a medium storing instructions executed by a processor and unloading the table amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the use of the judicial exception to a particular technological environment or field of use.  Mere instructions to apply the exception using a generic computer component and generally linking the use of the judicial exception to a particular technological environment or field of use cannot provide an inventive concept.  
The claim is not patent eligible. 

Allowable Subject Matter
Claims 21-40 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  While the closest prior art of record, Jayanth, teaches using recency and frequency to determine when to offload a table, Jayanth fails to teach the limitations of comparing in response to the difference satisfying the first time threshold, a ratio of the difference and a size of the table to a ratio threshold and unloading in response to satisfying the ratio threshold, the table in combination with the other claimed limitations. Each of the independent claims contain these limitations. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167